 

Exhibit 10.3

 



EXECUTION VERSION

 

MASTER PARTICIPATION AND ASSIGNMENT AGREEMENT

 

Master Participation and Assignment Agreement (this “Agreement”) dated as of
March 29, 2017 between 15TH STREET LOAN FUNDING LLC, a Delaware limited
liability company (the “Transferor”), and Flatiron Funding II, LLC, a Delaware
limited liability company (the “Transferee”).

 

RECITALS

 

The Transferor owns certain investments described on Annex A hereto (the
“Collateral Loans”). The Transferor desires to sell each Collateral Loan (or, to
the extent such sale is not able to be effected as an assignment on the
Settlement Date (as defined below), to grant an undivided 100% participation
interest therein) to the Transferee, and the Transferee desires to purchase each
Collateral Loan (or, to the extent such sale is not able to be effected as an
assignment on the Settlement Date, to acquire an undivided 100% participation
interest therein) from the Transferor. Such sale and purchase (or grant and
acquisition) of each Collateral Loan is referred to herein as the “Transfer” of
such Collateral Loan. The purchase price with respect to the Transfer of each
Collateral Loan is referred to herein as the “Purchase Price” with respect to
such Collateral Loan and is the U.S. dollar amount equivalent to the price
expressed as a percentage of par set forth in the column “Price” on Annex A
hereto. Each such Purchase Price is equal to the “bid” price provided on or
about March 29, 2017 by Markit Loans, Inc. or another qualified independent loan
pricing service.

 

Settlement of the Transfer of each Collateral Loan (the “Settlement”), including
payment of the related Purchase Price, shall occur only upon the closing date of
the Financing Transaction (as defined below) on the date hereof (the “Settlement
Date”). If the Financing Transaction does not close, no Settlement shall occur
and no Purchase Price shall be payable. To the extent that the Transferor is
able, using commercially reasonable efforts, to satisfy on or prior to the
Settlement Date all conditions specified in the related credit agreement, loan
agreement or similar governing document to the transfer of record ownership of a
Collateral Loan to the Transferee, the related Transfer will take the form of a
sale by assignment of such Collateral Loan on the Settlement Date from the
Transferor to the Transferee (each such Collateral Loan, a “Sold Collateral
Loan”). To the extent that the Transferor is not able, using commercially
reasonable efforts, to satisfy on or prior to the Settlement Date all conditions
specified in the related credit agreement, loan agreement or similar governing
document to the transfer of record ownership of a Collateral Loan to the
Transferee, the related Transfer will take the form of the grant of an undivided
100% participation interest in such Collateral Loan on the Settlement Date (each
such Collateral Loan, a “Participated Collateral Loan”). With respect to any
Participated Collateral Loan, the Transferor and the Transferee will cause the
relevant participation to be elevated to an assignment as soon as practicable,
pursuant to the provisions of Section 3.01, after the Settlement Date. Such
elevation is referred to herein as the “Elevation” with respect to any
Participated Collateral Loan, and the date of any Elevation of such Participated
Collateral Loan is referred to herein as the related “Elevation Date”.

 

 

 

 

The Transferee expects to obtain revolving financing on the Settlement Date
pursuant to that certain Credit and Security Agreement, dated as of the
Settlement Date (the “Credit Agreement” and, together with the transactions
contemplated thereunder and entered into in connection therewith, the “Financing
Transaction”), by and among the Transferee, as borrower, the lenders from time
to time party thereto, Citibank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), U.S. Bank National Association, as
collateral agent (in such capacity, the “Collateral Agent”), as collateral
administrator and as custodian, CION Investment Corporation, as equityholder,
and CION Investment Management, LLC, as collateral manager (the “Collateral
Manager”).

 

The parties hereto wish to provide for various matters in connection with the
foregoing.

 

AGREEMENT

 

Accordingly, in consideration of the mutual agreements set forth herein and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I
Transfer

 

SECTION 1.01           Transfer. Upon the terms and subject to the conditions
hereof:

 

(a)          On the Settlement Date, the Transferor and the Transferee hereby
agree to effect each Transfer, and accordingly:

 

(i)          with respect to each Sold Collateral Loan, the Transferor hereby
sells, transfers, assigns and conveys to the Transferee, and the Transferee
hereby purchases from the Transferor, all of the Transferor’s right, title,
benefit and interest in and to such Collateral Loan, including any rights to any
payment or other periodic distributions accruing from and including the
Settlement Date) as provided in Section 1.02 (“Income Collections”); and

 

(ii)         with respect to each Participated Collateral Loan, the Transferor
irrevocably grants to the Transferee, and the Transferee acquires from the
Transferor, a 100% undivided participation interest in such Collateral Loan,
which interest shall be understood to include all Income Collections and, to the
extent permitted to be transferred under applicable law, all claims, causes of
action and any other right of the Transferor (in its capacity as a lender under
any credit documentation executed and delivered in connection with a Collateral
Loan), whether known or unknown, against any obligor or any of its affiliates,
agents, representatives, contractors, advisors or other Person arising under or
in connection with such documentation or that is in any way based on or related
to any of the foregoing or the loan transactions governed thereby, including
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
purchased pursuant to this Agreement (each, a “Participation Interest” and
collectively, the “Participation Interests”), in each case upon the terms and
subject to the conditions set forth in this Agreement, and with effect on and
after the Settlement Date the Transferee agrees to reimburse the Transferor for
all amounts paid by the Transferor in respect of each Participated Collateral
Loan in accordance with the applicable Underlying Instruments (or, in the case
of Section 2.04, perform its funding obligations thereunder with respect to each
Participated Collateral Loan).

 

2 

 



 

(b)          The Transferee agrees that on the Settlement Date, the Transferee
shall pay to the Transferor the Purchase Price for each such Sold Collateral
Loan or Participated Collateral Loan in the lawful currency of the United States
by wire transfer in immediately available funds to an account previously
specified for such purpose by the Transferor.

 

(c)          The agreed Purchase Price of each Collateral Loan is set forth on
Annex A hereto.

 

SECTION 1.02         Income Collections; Payments of Income Collections and
Other Payments Received After the Settlement Date.

 

(a)          With respect to each Collateral Loan, the Transferee shall acquire
all rights to payments thereon that accrue on and after the Settlement Date. The
Transferee shall not acquire any rights to interest payments thereon that, as of
the Settlement Date, are accrued but unpaid with respect to the period to but
excluding the Settlement Date. There shall be no delayed compensation payable by
either party in respect of any Collateral Loan.

 

(b)          If, at any time after the Settlement Date, the Transferor receives
any payment (including principal) with respect to a Collateral Loan (whether a
Sold Collateral Loan or a Participated Collateral Loan) other than interest
payments thereon with respect to the period to but excluding the Settlement
Date, the Transferor shall deliver such payment promptly to the Transferee (free
of any withholding, setoff, recoupment, or deduction of any kind except as
required by law or to the extent (if any) permitted pursuant to Section 2.04).

 

(c)          If the Transferee receives any payment with respect to a Collateral
Loan the right to which accrued during the period to but excluding the
Settlement Date, the Transferee shall deliver such payment promptly to the
Transferor.

 

SECTION 1.03         Deliveries.

 

(a)          On the Settlement Date, the Transferor shall cause the Transferee
or its designee to become the record owner of each Sold Collateral Loan,
including by giving any required notice or obtaining any required consent. On
the relevant Elevation Date with respect to any Participated Collateral Loan,
the Transferor and the Transferee shall in accordance with Section 3.01(a) cause
the Transferee or its designee to become the record owner of such Participated
Collateral Loan.

 

(b)          Each party agrees to execute and deliver all such further documents
as may be reasonably requested by the other party in order to effect each
Transfer as contemplated hereby.

 

SECTION 1.04         Conditions. The obligations of the parties to effect each
Transfer are subject to the condition that no injunction or order of any court
or regulatory agency of competent jurisdiction prohibiting or restraining such
Transfer shall be in effect.

 

3 

 



 

SECTION 1.05         Treatment of Transfer; Backup Grant of Security Interest.

 

(a)          Each party hereto (i) agrees that each Transfer shall be a sale for
all relevant purposes and (ii) intends, and has as its business objective, that
each Transfer be an absolute transfer and not be a transfer as security for a
loan. The relationship between the Transferor and the Transferee shall be that
of seller and buyer. Neither is a trustee or agent for the other, nor does
either have any fiduciary obligations to the other. This Agreement shall not be
construed to create a partnership or joint venture between the parties hereto.

 

(b)          If, notwithstanding such intention, any Transfer is characterized
by a court of competent jurisdiction as a transfer as security for a loan rather
than a sale, or any Transfer shall for any reason be ineffective to transfer to
the Transferee all of the Transferor’s right, title and interest in any
Collateral Loan (including the Income Collections thereon), then the Transferor
shall be deemed to have granted to the Transferee, and the Transferor hereby
grants to the Transferee, a security interest in and lien on all of the
Transferor’s right, title and interest in and to such Collateral Loan (including
the Income Collections thereon), whether now existing or hereafter acquired, in
order to secure such loan and all other obligations of the Transferor hereunder.

 

(c)          For so long as the Transferee owns any Collateral Loan, the
Transferee shall record in the Transferee’s books and records the fact that the
Transferee is the owner of such Collateral Loan. After the Settlement Date, the
Transferor shall record in its books and records the fact that the Transferor is
no longer the beneficial owner or, in the case of each Sold Collateral Loan, the
record owner of such Collateral Loan and, after the relevant Elevation Date with
respect to any Participated Collateral Loan, the Transferor shall record in its
books and records the fact that the Transferor is no longer the record owner of
such Participated Collateral Loan.

 

SECTION 1.06         Compliance with Law. So long as the Transferor exists and
knows that the Transferee exists, the Transferor shall observe all applicable
procedures required by the laws of the jurisdiction of its formation.

 

SECTION 1.07         Accounts, Payments, Communications. The Transferor agrees
to (a) until the Elevation of each Participated Collateral Loan has been
completed, maintain its existing custodial arrangements and bank accounts
established to receive proceeds of such Participated Collateral Loan, (b) remit
to Transferee, on the first Business Day that is a Monday, Wednesday or Friday
occurring at least three Business Days (but not more than four Business Days)
after receipt of such payment, each payment received in connection with each
Sold Collateral Loan and each Participated Collateral Loan to which Transferee
is entitled in accordance with Section 1.02 and (c) promptly forward to
Transferee any notices, requests or other communications received in respect of
a Participated Collateral Loan. The Transferor acknowledges that except to the
extent (if any) permitted pursuant to Section 2.04, from and after the
Settlement Date it shall have no equitable or beneficial interest in any
payments received by it with respect to any Participated Collateral Loans to
which Transferee is entitled in accordance with Section 1.02. If the Transferor
modifies or amends the standing instructions delivered to the Transferor’s
custodian on the date hereof in connection with Section 1.07(b), the Transferor
shall notify the Administrative Agent, the Collateral Agent and the Collateral
Manager of such modification or amendment.

 

4 

 

 

Each bank account established to receive proceeds of a Participated Collateral
Loan shall be established and maintained with a depository institution or trust
company organized under the laws of the United States of America or any one of
the States thereof or the District of Columbia (or any domestic branch of a
foreign bank), (a)(i) that has either (A) a long-term unsecured debt rating of
“A” or better by S&P and “A2” or better by Moody’s or (B) a short-term unsecured
debt rating or certificate of deposit rating of “A-1” or better by S&P or “P-1”
or better by Moody’s, (ii) the parent corporation of which has either (A) a
long-term unsecured debt rating of “A” or better by S&P and “A2” or better by
Moody’s or (B) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P and “P-1” or better by Moody’s or (iii) is
otherwise acceptable to the Administrative Agent and (b) the deposits of which
are insured by the Federal Deposit Insurance Corporation (each such institution,
an “Eligible Institution”); provided that if any such institution is downgraded
such that it no longer constitutes an Eligible Institution hereunder, the
Transferor shall use commercially reasonable efforts to replace such institution
with a replacement Eligible Institution within 30 calendar days of the ratings
downgrade.

 

ARTICLE II
Representations and Warranties

 

SECTION 2.01         Representations and Warranties of Each Party. Each party
(each, the “Representing Party”) represents and warrants to the other party as
follows:

 

(a)          The Representing Party is duly organized and validly existing as an
entity and is in good standing under the laws of its jurisdiction of
organization.

 

(b)          The Representing Party has the requisite power and authority to
enter into and perform this Agreement.

 

(c)          This Agreement has been duly authorized by all necessary action on
the part of the Representing Party, has been duly executed by the Representing
Party and is the valid and binding agreement of the Representing Party
enforceable against such party in accordance with its terms.

 

(d)          The Representing Party is adequately capitalized in light of its
contemplated business or activities.

 

(e)          No Transfer will be a transfer of property in connection with any
pre- existing indebtedness owed by the Transferor to the Transferee.

 

(f)          There are no agreements or understandings between the Representing
Parties (other than this Agreement) relating to or affecting the Collateral
Loans and the proceeds thereof.

 

(g)          The Representing Party conducts its business or activities solely
in its own name.

 

5 

 

  

(h)          The Representing Party provides for the payment of its expenses and
liabilities from its own funds.

 

(i)          The Representing Party has not guaranteed and is not otherwise
contractually liable for the payment of any liability of the Transferee (with
respect to the Transferor as Representing Party) or the Transferor (with respect
to the Transferee as Representing Party). Neither the assets nor the
creditworthiness of the Representing Party is generally held out as being
available for the payment of any liability of the Transferee (with respect to
the Transferor as Representing Party) or the Transferor (with respect to the
Transferee as Representing Party). The Representing Party maintains an
arm’s-length relationship with the Transferee (with respect to the Transferor as
Representing Party) or the Transferor (with respect to the Transferee as
Representing Party).

 

(j)          The Representing Party maintains (or in the case of the Transferee,
will maintain from the Settlement Date) separate financial records that enable
its assets to be readily ascertained as separate and apart from those of the
other party.

 

(k)        The Representing Party’s funds are not commingled with those of the
other party.

 

(l)          None of the execution, delivery and performance of this Agreement
by the Representing Party will:

 

(i)          conflict with, result in any breach of or constitute a default (or
an event which, with the giving of notice or passage of time, or both, would
constitute a default) under, any term or provision of the organizational
documents of the Representing Party or any indenture, agreement, order, decree
or other instrument to which the Representing Party is a party or by which the
Representing Party is bound, which conflict, breach or default would materially
and adversely affect the Representing Party’s ability to perform its obligations
hereunder; or

 

(ii)         violate any provision of any law, rule or regulation applicable to
the Representing Party of any regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Representing Party or
its properties.

 

SECTION 2.02         Representations and Warranties of the Transferor. The
Transferor represents and warrants to the Transferee as follows:

 

(a)          On the Settlement Date with respect to each Collateral Loan, the
Transferor will own such Collateral Loan, will have good and marketable title
thereto, free and clear of any pledge, lien, security interest, charge, claim,
equity or encumbrance of any kind, and upon the closing of each Transfer on the
Settlement Date (or upon the Elevation on the relevant Elevation Date with
respect to any Participated Collateral Loan), the Transferee will receive good
and marketable title to such Collateral Loan (or, in the case of a Participated
Collateral Loan, a valid beneficial interest in such Collateral Loan), free and
clear of any pledge, lien, investment interest, charge, claim, equity or
encumbrance of any kind created by the Transferor or any Person claiming through
the Transferor (other than as may be created by this Agreement). The
participation in each Participated Collateral Loan will be granted to the
Transferee free and clear of any encumbrance, equity, participation interest,
lien, pledge, charge, claim or security interest (other than (x) the
Transferor’s record ownership of the related Collateral Loan and (y) as may
otherwise be created by this Agreement).

 

6 

 



 

(b)          None of the execution, delivery and performance by the Transferor
of this Agreement will adversely affect the nature of the title to any
Collateral Loan received by the Transferee as provided in Section 2.02(a).

 

(c)          No consent, license, approval or authorization from, or
registration or qualification with, any governmental body, agency or authority,
nor any consent, approval, waiver or notification of any creditor or lessor is
required in connection with the execution, delivery and performance by the
Transferor of this Agreement, except such as have been obtained and are in full
force and effect or will be obtained prior to the Settlement Date.

 

(d)          The Transferor has valid business reasons for transferring the
Collateral Loans to the Transferee other than obtaining a secured loan with the
Collateral Loans as collateral. The Transferor is not effecting any Transfer in
contemplation of the Transferor’s insolvency or with any actual intent to
hinder, delay or defraud any of its creditors.

 

(e)          All limited liability company actions of the Transferor, with
respect to the transactions contemplated hereby, have been and will continue to
be reflected in any minutes of the Transferor. This Agreement is and will
continue to be an official record of the Transferor.

 

(f)          The Transferor has been solvent at all relevant times before each
Transfer of a Collateral Loan and will not be rendered insolvent by any such
Transfer. Before the date hereof, the Transferor did not engage in or have plans
to engage in any business or transaction as a result of which the total assets
remaining with the Transferor would constitute an unreasonably small amount of
capital. The Transferor has not incurred, and does not intend to incur, debts
that would be beyond its ability to pay as they mature.

 

SECTION 2.03         Representations and Warranties of the Transferee. The
Transferee represents and warrants to the Transferor that the Transferee (i) has
independently and without reliance upon the Transferor, and based on such
information as the Transferee has deemed appropriate, made its own analysis and
decision to enter into this Agreement and to acquire the Collateral Loans and
(ii) will, independently and without reliance upon the Transferor or any other
Person and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action with respect to the Collateral Loans.

 

7 

 

  

SECTION 2.04         Funding Obligations.

 

(a)          Without limiting the generality of Section 1.01(a)(i), upon the
receipt by the Transferor of a notice from an obligor or administrative agent
(or comparable agent) with respect to a Participated Collateral Loan after the
Settlement Date in connection with any Agent Expenses or a borrowing of funds
under any Unfunded Commitments (a “Funding Notice”), the Transferor shall, upon
receipt of a Funding Notice, notify the Transferee, by electronic transmission
or telecopier, within one Business Day after receiving such Funding Notice, of
(i) any funding to be made in respect of the portion of such Participated
Collateral Loan consisting of Unfunded Commitments or in respect of Agent
Expenses; (ii) the amount of such funding (the “Funding Advance”); and (iii) the
date on which the funds are due (the “Funding Date”). The Transferee shall pay
the Funding Advance to the Transferor in immediately available funds, without
set-off, counterclaim or deduction of any kind not later than 12:00 (noon) (New
York time) on the Funding Date, except in the case of Unfunded Commitments for
which same day funding is required under the relevant credit documents or other
Funding Advances of which the Transferor has failed to give the Transferee at
least one Business Day’s notice, in which case, if the Transferor delivers the
Funding Notice to the Transferee at or prior to 1:00 p.m. (New York time) on the
Funding Date, the Transferee shall pay the Funding Advance to the Transferor not
later than 5:00 p.m. (New York time) on the Funding Date and, if the Transferor
delivers the Funding Notice to the Transferee after 1:00 p.m. (New York time) on
the Funding Date, the Transferee shall pay the Funding Advance to such
Transferee not later than 12:00 p.m. (noon) (New York time) on the next
succeeding Business Day.

 

(b)          Upon the receipt of the Funding Advance from the Transferee, the
Transferor shall fund the Funding Advance in full, in immediately available
funds, without set- off, counterclaim or deduction of any kind in accordance
with the terms of the relevant credit agreement. If after the Transferor
receives a Funding Advance from the Transferee hereunder, the Transferor is no
longer required under the relevant credit documents to pay any portion of such
Funding Advance to the obligor or administrative agent (or comparable agent)
with respect to a Participated Collateral Loan, then the Transferor shall
promptly refund such portion of the Funding Advance to the Transferee.

 

(c)          If the Funding Advance is received by the Transferor at any time
after 5:00 p.m. (New York time) on the Funding Date, such Funding Advance shall
be deemed to have been received on the next succeeding Business Day. Without
regard to (i) the date the Transferee receives the Funding Notice from the
Transferor and (ii) the Transferee’s payment of the Funding Advance, any funding
by the Transferor of the Unfunded Commitments (the “Funded Loan”) (together with
any and all rights of the Transferor which arise in respect thereto (including
without limitation rights to repayment and all rights in, to and under the
relevant credit agreement)) shall be deemed to be part of the applicable
Participated Collateral Loan from and after the time such Funded Loan is made by
the Transferor; provided that unless the Transferee’s delay in paying the
Funding Advance to the Transferor is the result of the Transferor’s failure
promptly to notify the Transferee of the payment obligation in accordance with
Section 2.04(a), the Transferor may, in its sole discretion, (x) set-off all or
any portion of an unpaid Funding Advance (including an unpaid Funding Advance in
respect of Agent Expenses) against the Transferee’s right to receive payments
with respect to the applicable Participated Collateral Loan or (y) charge the
Transferee interest on an unpaid Funding Advance (including an unpaid Funding
Advance in respect of Agent Expenses) at a per annum rate equal to the Federal
Funds Rate from and including the date on which the Transferee is required
pursuant to Section 2.04(a) to pay the Funding Advance to the Transferor to but
excluding the date the Transferee pays the Funding Advance to the Transferor.

8 

 

  

ARTICLE III
Miscellaneous

 

SECTION 3.01         Elevation.

 

(a)          Subject to the terms and provisions of each Participated Collateral
Loan, the Transferor and the Transferee shall use commercially reasonable
efforts to cause the Transferor to effect an Elevation, as soon as reasonably
practicable, with respect to each such Participated Collateral Loan and take
such action (including the execution and delivery of an assignment agreement) as
shall be mutually agreeable between the Transferor and the Transferee in
connection therewith and in accordance with the terms and conditions of each
Participated Collateral Loan and consistent with the terms of this Agreement;
provided that, if any Funding Advance or other fees or amounts shall then be due
and payable or any other obligations are due and owing to the Transferor by the
Transferee in respect of any Participated Collateral Loan, Transferor shall not
effect an elevation in respect of such Participated Collateral Loan until the
Transferee has paid to the Transferor such Funding Advance or other fees,
amounts or obligations. The Transferee shall pay all transfer fees and other
expenses payable in connection with an Elevation and any expenses of
administering each Participated Collateral Loan prior to its Elevation.

 

(b)          The Transferor shall (so far as the same is within its power and
control) maintain its existence as a limited liability company formed under the
laws of Delaware until an Elevation has been effected with respect to each
Participated Collateral Loan. If the Transferor is dissolved notwithstanding the
foregoing, the Transferor and the Transferee agree that the Participation
Interests in each of the Participated Collateral Loans shall elevate
automatically and immediately to an assignment and all of the Transferor’s
rights, title, interests and ownership of such Participated Collateral Loans
shall vest in Transferee. The Transferor shall be deemed to have consented and
agreed to an Elevation for each of the Participated Collateral Loans upon the
execution of this Agreement. The Transferor agrees that, following the
Transferor’s dissolution, Transferee shall be permitted to take any and all
action necessary to effectuate an Elevation and/or finalize an assignment of any
of the Collateral Loans, and in furtherance of the foregoing, effective
immediately upon a dissolution of the Transferor, the Transferor hereby makes,
constitutes and appoints Transferee, with full power of substitution, as its
true and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead, to sign, execute, certify, swear to, acknowledge,
deliver, file, receive and record any and all documents that the Transferee
reasonably deems appropriate or necessary in connection with any Elevation or
finalization of an assignment of any of the Collateral Loans. The foregoing
power of attorney is hereby declared to be irrevocable and a power coupled with
an interest, and it shall survive and not be affected by the bankruptcy,
insolvency or dissolution of the Transferor.

 

9 

 

  

SECTION 3.02         Voting. On and after the Settlement Date, the Transferor
(i) shall not take (or refrain from taking) any action with respect to the
Participated Collateral Loans (an “Act”) other than in accordance with the prior
instructions of the Transferee (or the Collateral Manager on its behalf) and
(ii) shall take (or refrain from taking) any Act with respect thereto in
accordance with the prior instructions of the Transferee (or the Collateral
Manager on its behalf), in each case except (A) as restricted or prohibited
under applicable law, rule, order or the relevant Underlying Instrument (and
such restrictions or prohibitions are hereby incorporated by reference as if set
forth herein), or (B) if following such instructions would (in the Transferor’s
reasonable determination upon notice to the Transferee and the Administrative
Agent) expose the Transferor to any obligation, liability or expense that in the
Transferor’s reasonable judgment is material and for which the Transferee has
not provided reasonably acceptable indemnification; provided that (x) if the Act
involved is not divisible in respect of the Participated Collateral Loan but may
be made only in respect of all loans and commitments held by the Transferor
under the relevant Underlying Instrument, the Transferor shall take such Act,
with prompt notice thereof to the Transferee, the Administrative Agent, the
Collateral Agent and the Collateral Manager, in accordance with the direction
(if timely given) of holders (including the Transferor, if applicable) owning or
holding interests representing more than 50% of the total amount of all loans
and commitments under the relevant Underlying Instrument (the “Majority
Holders”); or (y) if the Act arises after the commencement of a bankruptcy,
insolvency or a similar proceeding relating to the obligor in respect of a
Collateral Loan, and is not divisible in respect of all loans and commitments
that the Transferor may own from time to time under the relevant Underlying
Instrument, but may be made only in respect of all claims of the same class that
the Transferor may have against the relevant obligor, then the Transferor shall
take such Act, with prompt notice thereof to the Transferee, the Administrative
Agent, the Collateral Agent and the Collateral Manager, in accordance with the
directions (if timely given) of the majority (including the Transferor, if
applicable) of holders (the “Majority Claims Holders”) in respect of all such
claims (measured by amount of claims). The Transferee acknowledges that it shall
be bound by any decisions of the Majority Holders or the Majority Claims
Holders, as the case may be, to take or not take an Act.

 

SECTION 3.03         Amendments. This Agreement may not be amended, altered,
supplemented or otherwise modified, except by the execution and delivery of a
written agreement by each of the parties hereto.

 

SECTION 3.04         Communications. Except as may be otherwise agreed between
the parties, all communications hereunder shall be made in writing to the
relevant party by personal delivery or by courier or first-class registered
mail, or the closest local equivalent thereto, or by facsimile transmission
confirmed by personal delivery or by courier or first-class registered mail as
follows:

 

To the Transferor:

15th Street Loan Funding LLC

c/o Citibank, N.A.

390 Greenwich Street, 4th Floor

New York, New York 10013

Attention: Victoria Chant

Tel: (212) 723-6078

Fax: (646) 291-5779

    To the Transferee:

Flatiron Funding II, LLC

c/o CION Investment Corporation

100 Fifth Avenue, 4th Floor

3 Park Avenue, 36th Floor

New York, NY 10016

Attention: Keith Franz

Phone: (212) 418-4710

Fax: (212) 418-4738

Email: kfranz@cioninvestments.com

 

10 

 

  

To the Administrative Agent:

Citibank, N.A.

390 Greenwich Street, 4th Floor

New York, New York 10013

Attention: Victoria Chant

Tel: (212) 723-6078

Fax: (646) 291-5779

    To the Collateral Agent:

For all communications and for delivery of

Required Loan Documents (other than Certificated Securities):

 

U.S. Bank National Association

1719 Otis Way

Florence, South Carolina 29501

Attention: Steven Garret

Telephone: (843) 673-0162

Facsimile: (843) 676-8901

Email: steven.garrett@usbank.com

 

For all other notices and communications:

 

U.S. Bank National Association

One Federal Street, 3rd Floor, Boston

Massachusetts 02110

Attention: Global Corporate Trust—Flatiron Funding II, LLC

Telephone: (617) 603-6499

Facsimile: (866) 350-3047

Email: gayle.filomia@usbank.com

    To the Collateral Manager:

CION Investment Management, LLC

100 Fifth Avenue, 4th Floor

3 Park Avenue, 36th Floor

New York, NY 10016

Attention: Keith Franz

Phone: (212) 418-4710

Fax: (212) 418-4738

Email: kfranz@cioninvestments.com

 

or to such other address, telephone number or facsimile number as any of the
foregoing may notify to the parties in accordance with the terms hereof from
time to time. Any communications hereunder shall be effective upon receipt.

 

11 

 



 

SECTION 3.05         Certain Definitions; Interpretation.

 

(a)          As used herein:

 

“Agent Expenses” means any costs, liabilities, losses, claims, damages, and
expenses incurred by, and any indemnification claims of, the administrative
agent (or other comparable agent) with respect to a Participated Collateral
Loan, for which such agent has recourse under the credit documents with respect
to such Participated Collateral Loan and that are attributable or allocable to
the rights that are subject to the Participation Interest with respect to such
Participated Collateral Loan.

 

“Business Day” means any day other than (i) a Saturday or a Sunday or (ii) a day
on which commercial banks are authorized or required by applicable law,
regulation or executive order to close in New York, New York.

 

“Federal Funds Rate” means, for any date, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates set by the Federal Reserve
Bank of New York on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day in The Wall Street Journal (Eastern Edition), or,
if such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Transferor from three federal
funds brokers of recognized standing selected by the Transferor. For a day that
is not a Business Day, the Federal Funds Rate shall be the rate applicable to
federal funds transactions on the immediately preceding day for which such rate
is reported.

 

“Moody’s” means Moody’s Investors Service, Inc., together with its successors.

 

“Person” means an individual, corporation (including a business trust),
partnership, limited liability company, joint venture, association, joint stock
company, statutory trust, trust (including any beneficiary thereof),
unincorporated association or government or any agency or political subdivision.

 

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding thereof.

 

“S&P” means Standard & Poor’s Ratings Service, a Standard & Poor’s Financial
Services LLC business.

 

“Underlying Instrument” means the credit agreement or other agreement pursuant
to which a Collateral Loan has been issued or created and each other agreement
that governs the terms of or secures the obligations represented by such
Collateral Loan or of which the holders of such Collateral Loan are the
beneficiaries.

 

“Unfunded Commitment” with respect to a Participated Collateral Loan means that
part of the funding commitments in respect of such Participated Collateral Loan
that has not been funded in the form of loans, advances, letter of credit
disbursements or otherwise under the relevant credit agreement.

 

12 

 

 

(b)          Except as otherwise specified herein or as the context may
otherwise require:

 

(i)          capitalized terms used in this Agreement have the respective
meanings assigned to them herein for all purposes of this Agreement;

 

(ii)         the definitions of terms herein are equally applicable both to the
singular and plural forms of such terms and to the masculine, feminine and
neuter genders of such terms;

 

(iii)        terms (like “Voting”) that are related to terms that are defined
herein (like “Vote”) shall have related meanings;

 

(iv)        the terms “payment” and “distribution” are synonymous;

 

(v)         the words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole (including any attachments
hereto) and not to any particular Article, Section or other subdivision;

 

(vi)        the word “including” and correlative words shall be deemed to be
followed by the phrase “without limitation” unless actually followed by such
phrase or a phrase of like import;

 

(vii)       the word “or” is always used inclusively herein (for example, the
phrase “A or B” means “A or B or both”, not “either A or B but not both”) when
not used in an “either/or” construction;

 

(viii)      references to a Person include references to such Person’s
successors and assigns (but this clause (viii) shall not permit any assignment
of any right hereunder or any delegation of any obligation hereunder that is
prohibited or limited hereby);

 

(ix)         references to an agreement or other document are to it as amended,
supplemented, restated and otherwise modified from time to time and to any
successor document;

 

(x)          references to a statute, regulation or other government rule are to
it as amended from time to time and, as applicable, are to corresponding
provisions of successor governmental rules; and

 

(xi)         references to an “Article”, a “Section”, an “Exhibit” or a
“Schedule” are to an article hereof, a section hereof, an exhibit hereto or a
schedule hereto.

 

(c)          The titles of Articles and Sections hereof are for convenience
only, and they neither form a part of this Agreement nor are to be used in the
construction or interpretation hereof.

 

13 

 



 

SECTION 3.06         Governing Law. This Agreement shall be construed in
accordance with the law of the State of New York, and this Agreement, and all
matters arising out of or relating in any way whatsoever to this Agreement
(whether in contract, tort or otherwise), shall be governed by such law.

 

SECTION 3.07         Non-Petition; Limited Recourse.

 

(a)          Notwithstanding any other provision of this Agreement, the
Transferor hereby agrees not to institute against, or join, cooperate with or
encourage any other Person in instituting against, the Transferee any
bankruptcy, reorganization, receivership, arrangement, insolvency, moratorium or
liquidation proceeding or other proceeding under federal or state bankruptcy or
similar laws until at least one year and one day, or, if longer, the applicable
preference period then in effect plus one day, after the payment in full of all
outstanding “Obligations” (as defined in the Credit Agreement) and the
termination of all “Commitments” (as defined in the Credit Agreement); provided
that nothing in this Section 3.07 shall preclude, or be deemed to prevent, the
Transferor (i) from taking any action prior to the expiration of the
aforementioned one year and one day period, or, if longer, the applicable
preference period then in effect, in (x) any case or proceeding voluntarily
filed or commenced by the Transferee or (y) any involuntary insolvency
proceeding filed or commenced against the Transferee by a Person other than the
Transferor, or (ii) from commencing against the Transferee or any properties of
the Transferee any legal action which is not a bankruptcy, reorganization,
receivership, arrangement, insolvency, moratorium or liquidation proceeding or
other proceeding under federal or state bankruptcy or similar laws.

 

(b)          Notwithstanding any other provision of this Agreement:

 

(i)          The obligations of the Transferor and the Transferee under this
Agreement are limited recourse obligations of the Transferor and the Transferee,
respectively, payable solely from the Transferor’s or the Transferee’s assets
(as applicable), and, following realization of such assets and application of
the proceeds thereof, all obligations of and any claims against the Transferor
or the Transferee, as applicable, hereunder or in connection herewith after such
realization shall be extinguished and shall not thereafter revive.

 

(ii)         No recourse shall be had against any officer, director, employee,
shareholder, member, authorized person or incorporator of the Transferor or the
Transferee or any of their respective managers or their respective affiliates,
successors or assigns for any amounts payable under this Agreement.

 

(iii)        The foregoing provisions of this Section 3.07(b) shall not:

 

(A)         prevent recourse to the other party’s assets for the sums due or to
become due under any security, instrument or agreement that is part of such
assets;

 

(B)         constitute a waiver, release or discharge of any indebtedness or
obligation evidenced by this Agreement until all such assets have been realized;
or

 

14 

 

  

(C)         limit the right of the Transferor to name the Transferee as a party
defendant in any Proceeding or in the exercise of any other remedy under this
Agreement, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced against
any Person referred to in Section 3.07(a)(ii).

 

(c)          This Section 3.07 shall survive the termination of this Agreement
and the Financing Transaction.

 

SECTION 3.08         No Liability.

 

(a)          The Transferor makes no representation or warranty, express or
implied, nor assumes any responsibility, with respect to the genuineness,
authorization, execution, delivery, validity, legality, value, sufficiency,
perfection, priority, enforceability or collectability of any credit
documentation executed and delivered in connection with a Collateral Loan. The
Transferor assumes no responsibility for (i) (except as otherwise expressly
provided herein) any representation or warranty made by, or the accuracy,
completeness, correctness or sufficiency of any information (or the validity,
completeness or adequate disclosure of assumptions underlying any estimates,
forecasts or projections contained in such information) provided directly or
indirectly by, any obligor in respect of a Collateral Loan or any credit
documentation thereof or by any other Person, (ii) the performance or observance
by any obligor of any of the provisions of any credit documentation in respect
of a Collateral Loan (whether on, before or after the Settlement Date), (iii)
the filing, recording, or taking of any action with respect to any credit
documentation in respect of a Collateral Loan, (iv) the financial condition of
any obligor in respect of a Collateral Loan or of any other Person or (v)
(except as otherwise expressly provided herein) any other matter whatsoever
relating to any obligor in respect of a Collateral Loan, any other Person or the
Collateral Loans.

 

(b)          The Transferee agrees that, until the earlier of (i) the Elevation
with respect to a Participated Collateral Loan and (ii) the Transferor’s
dissolution, the Transferor may, subject to Section 3.02, exercise or refrain
from exercising any right, or take or refrain from taking any action, which the
Transferor may be entitled to take or assert with respect to such Participated
Collateral Loan and, without limiting the generality of the foregoing, the
Transferor may take legal action to enforce the Transferee’s or the Transferor’s
interests with respect to such Participated Collateral Loan or any other credit
documentation executed and delivered in connection with such Participated
Collateral Loan.

 

(c)          In making, handling and transferring the Sold Collateral Loans and
the Participated Collateral Loans, the Transferor shall exercise the same care
as it normally exercises with respect to loans or commitments.

 

SECTION 3.09         Conduct of Business. The Transferor represents, warrants
and agrees that, from and after the date hereof, it shall not sell, assign or
transfer, or grant a security interest in or lien on or otherwise pledge,
mortgage, hypothecate or encumber (or permit such to occur or suffer such to
exist other than pursuant to this Agreement), any part of the Sold Collateral
Loans or Participated Collateral Loans.

 

15 

 

  

SECTION 3.10         Parties Benefited.

 

(a)          This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
Neither this Agreement nor any right or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) or delegated by
either party without the prior written consent of the other party, except that
(i) the Transferor may make a transfer of all (but not less than all) of its
rights and obligations under this Agreement pursuant to a consolidation or
amalgamation with, or merger with or into, or transfer of all or substantially
all its assets to, another entity and (ii) the Transferee may grant a lien on
all of its rights under this Agreement under and in accordance with the Credit
Agreement entered into in connection with the Financing Transaction. Any
purported transfer that is not in compliance with this provision will be void.

 

(b)          Except for the Administrative Agent and the Collateral Agent (who
are express third party beneficiaries hereof), no other Person shall be a third
party beneficiary of this Agreement.

 

SECTION 3.11         Severability. If any term, provision, covenant or condition
of this Agreement, or the application thereof to the Transferor or the
Transferee or any circumstance, is held to be unenforceable, invalid or illegal
(in whole or in part) for any reason (in any relevant jurisdiction), the
remaining terms, provisions, covenants and conditions of this Agreement,
modified by the deletion of the unenforceable, invalid or illegal portion (in
any relevant jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the Transferor and Transferee as to the subject matter hereof and the
deletion of such portion of this Agreement will not substantially impair the
respective expectations of the Transferor and Transferee or the practical
realization of the benefits hereof that would otherwise be conferred upon the
Transferor and the Transferee. The Transferor will each endeavor in good faith
negotiations with the Transferee to replace the prohibited or unenforceable
provision with a valid provision, the economic effect of which comes as close as
possible to that of the prohibited or unenforceable provision.

 

SECTION 3.12         Costs, Expenses and Taxes.

 

(a)          Subject to the terms of this Agreement, each of the parties hereto
agrees to pay their own costs and expenses incurred in connection with the
preparation, execution, delivery, administration, amendment or modification of,
or any waiver or consent issued in connection with, this Agreement and the other
documents to be delivered hereunder or in connection herewith; provided that the
Transferee shall pay all transfer fees payable in connection with a sale by
assignment of any Sold Collateral Loan.

 

(b)          The Transferor shall pay on demand any and all stamp, sales, excise
and other taxes and fees payable or determined to be payable to any governmental
authority in connection with the execution, delivery, filing and recording of
this Agreement and the other documents to be delivered hereunder.

 

16 

 

  

SECTION 3.13         Documents. The Transferor shall furnish to the Transferee,
the Administrative Agent, the Collateral Agent and the Collateral Manager,
solely until a Participated Collateral Loan has been elevated to a Sold
Collateral Loan, promptly upon the Transferor’s receipt of the same (without
prejudice to Section 3.02), a copy of each amendment, consent or waiver in
connection with any such documentation. The Transferee agrees that it shall
maintain the confidentiality of any such documents to the extent required
therein and to the same extent as if it were a party thereto and shall, upon the
Transferor’s request, provide to the Transferor a confidentiality undertaking to
such effect in accordance with the terms of such documentation prior to the
delivery thereof.

 

SECTION 3.14         Termination. This Agreement shall terminate on the later to
occur of the following: (i) the Transferor shall have received all distributions
in respect of each Participated Collateral Loan and shall, to the extent
required hereunder, have distributed the same to Transferee and (ii) all
Participated Collateral Loans have been Elevated. Notwithstanding the foregoing,
the termination of this Agreement shall not affect either party’s rights or
obligations hereunder arising on or before the date of such termination,
including, without limitation, any rights or obligations relating to a party’s
breach of any of its representations, warranties, covenants or agreements
hereunder.

 

SECTION 3.15         Counterparts. This Agreement (and each amendment,
modification and waiver in respect of it) may be executed in any number of
counterparts (including by facsimile transmission or other form of electronic
transmission), each of which shall be an original, but all of which together
shall constitute one and the same agreement. Delivery of an executed counterpart
signature page of this Agreement by facsimile transmission or by electronic
transmission (.pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

* * *

 

17 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

  15TH STREET LOAN FUNDING LLC       By: Citibank, N.A., its sole member        
By: /s/ Victoria Chant     Name: Victoria Chant     Title: Vice President

 

 

 

      FLATIRON FUNDING II, LLC         By:  /s/ Michael A. Reisner     Name:
Michael A. Reisner     Title: Authorized Signatory

 



 

